United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
A.C., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Baltimore, MD, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 20-0703
Issued: December 22, 2020

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
JANICE B. ASKIN, Judge
PATRICIA H. FITZGERALD, Alternate Judge

JURISDICTION
On February 10, 2020 appellant filed a timely appeal from a December 4, 2019 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.2
ISSUE
The issue is whether appellant sustained a medical condition causally related to the
accepted employment incident.

1
2

5 U.S.C. § 8101 et seq.

The Board notes that, following the December 4, 2019 decision, OWCP received additional evidence. However,
the Board’s Rules of Procedure provides: “The Board’s review of a case is limited to the evidence in the case record
that was before OWCP at the time of its final decision. Evidence not before OWCP will not be considered by the
Board for the first time on appeal.” 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this
additional evidence for the first time on appeal. Id.

FACTUAL HISTORY
On October 21, 2019 appellant, then a 54-year-old city carrier, filed a traumatic injury
claim (Form CA-1) alleging that on October 17, 2019 she sustained a dog bite to the lower leg
while in the performance of duty. She stopped work on that date. On the reverse side of the claim
form, appellant’s supervisor certified that the information provided by appellant on the form was
true to the best of his knowledge and acknowledged that appellant was injured in the performance
of duty. Appellant returned to work full time with restrictions on October 26, 2019 and to fullduty full-time work on October 30, 2019.
In a duty status report (Form CA-17) dated October 17, 2019, William Spencer, III, a
certified physician assistant, noted clinical findings of left leg open wound and noted that
appellant’s injury occurred due to a dog bite on October 17, 2019. He advised that appellant could
not resume work and that she was not able to perform the regular duties of her position. In attached
instructions for caring for an animal bite dated October 18, 2019, Mr. Spencer advised continued
use of antibiotics and to follow up on October 21, 2019 for reevaluation. He also signed a work
release/physical assessment letter dated October 18, 2019, which stated that appellant was unable
to work.
In a development letter dated October 25, 2019, OWCP advised appellant that additional
factual and medical evidence was necessary to establish her claim. It informed her of the medical
evidence necessary to establish her claim and afforded her 30 days to respond.
By decision dated December 4, 2019, OWCP accepted that the October 17, 2019
employment incident had occurred, as alleged. It denied the claim, however, as the evidence of
record was insufficient to establish a diagnosed medical condition in connection to the accepted
employment incident and thus, the requirements had not been met to establish an injury as defined
by FECA.
LEGAL PRECEDENT
An employee seeking benefits under FECA has the burden of proof to establish the
essential elements of his or her claim, including the fact that the individual is an employee of the
United States within the meaning of FECA, that the claim was timely filed within the applicable
time limitation period of FECA,3 that an injury was sustained in the performance of duty, as
alleged, and that any disability or medical condition for which compensation is claimed is causally
related to the employment injury.4 These are the essential elements of each and every

3

M.O., Docket No. 19-1398 (issued August 13, 2020); S.B., Docket No. 17-1779 (issued February 7, 2018); Joe D.
Cameron, 41 ECAB 153 (1989).
4
J.R., Docket No. 20-0496 (issued August 13, 2020); R.C., 59 ECAB 427 (2008); James E. Chadden, Sr., 40 ECAB
312 (1988).

2

compensation claim, regardless of whether the claim is predicated upon a traumatic injury or an
occupational disease.5
To determine if an employee has sustained a traumatic injury in the performance of duty,
OWCP begins with an analysis of whether fact of injury has been established. Fact of injury
consists of two components that must be considered in conjunction with one another. The first
component is whether the employee actually experienced the employment incident that allegedly
occurred.6 The second component is whether the employment incident caused a personal injury.7
OWCP’s procedures provide that where the condition reported is a minor one, such as a
burn, laceration, insect sting or animal bite, which can be identified on visual inspection by a lay
person, a case may be accepted without a medical report and no development of the case need be
undertaken, if the injury was witnessed or reported promptly, and no dispute exists as to the
occurrence of an injury, and no time was lost from work due to disability.8 This section of the
procedure manual further states that, in cases of serious injury (motor vehicle accidents, stabbings,
shootings, etc.) if the agency does not dispute the facts of the case, and there are no questionable
circumstances, the case may be accepted for a minor condition, such as laceration, without a
medical report, while simultaneously developing the case for other more serious conditions. This
is true even if there is lost time due to such a serious injury.9
ANALYSIS
The Board finds that appellant has established an open wound due to the accepted dog bite
incident.
In the instant case, appellant’s supervisor signed appellant’s Form CA-1 on October 21,
2019, attesting to appellant’s statement that she sustained a dog bite to the lower leg while in the
performance of duty on October 17, 2019. On duty status report Form CA-17 Mr. Spencer, a
physician assistant, recorded an open leg wound due to an October 17, 2019 dog bite. This
evidence supports the existence of an open wound to the left lower leg capable of being identified
on visual inspection by a lay person, when considered along with the affirmation provided by
appellant’s supervisor.

5

B.M., Docket No. 19-1341 (issued August 12, 2020); L.M., Docket No. 13-1402 (issued February 7, 2014);
Delores C. Ellyett, 41 ECAB 992 (1990).
6

T.J., Docket No. 19-0461 (issued August 11, 2020); Elaine Pendleton, 40 ECAB 1143 (1989).

7

D.M., Docket No. 20-0386 (issued August 10, 2020); John J. Carlone, 41 ECAB 354 (1989).

8

Federal (FECA) Procedure Manual, Part 2 -- Claims, Initial Development of Claims, Chapter 2.800.6(a)
(June 2011).
9

Id.

3

Therefore, the Board finds that appellant has established that she sustained an open wound
due to the accepted dog bite.10 Accordingly, the December 4, 2019 decision is reversed to find
that the claim is accepted for an open wound and payment of appropriate benefits for this condition.
CONCLUSION
The Board finds that appellant has established that she sustained an open wound causally
related to the accepted October 17, 2019 dog bite incident.
ORDER
IT IS HEREBY ORDERED THAT the December 4, 2019 decision of the Office of
Workers’ Compensation Programs is reversed.
Issued: December 22, 2020
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

10
See also S.A., Docket No. 13-2152 (issued March 20, 2014); E.S., Docket No. 13-2170 (issued
February 26, 2014).

4

